On Motion for Rehearing.
[9] Tbis court was fully justified in finding that tbe attorney of appellant advised him to obtain tbe assent of appellee to tbe boundary agreement. It is inconceivable that an attorney should go with bis client to Austin to ascertain tbe details of tbe survey made by tbe state, and should then prepare a boundary agreement and still not advise bis client as to getting it executed. This court did not bold expressly or by innuendo that tbe attorney was guilty of fraud in advising a boundary agreement and preparing tbe same for bis client. Tbe fraud, if any, did not consist in advising tbe client to obtain a boundary agreement, but in tbe suppression of facts intentionally or innocently. There is nothing in the record that indicates that tbe attorney advised his client to suppress facts that would have placed appellee upon bis guard.
Appellant testified to facts which show .that there was no suppression of tbe facts, but be is contradicted by appellee, and tbe jury chose .to believe appellee. Tbis court has not made any charge of fraud against appellant. He may be perfectly innocent, but in compliance with law we have merely held that tbe testimony of appellee, which the jury credited, showed that appellant was in possession of facts bearing upon tbe boundary line, of which appellee was ignorant, and which, if known to him, would have prevented him from signing tbe boundary agreement. They were not dealing with each other on equal terms, and, however innocent appellant may have been, tbe fact remains that the jury found that appellee was induced to sign an agreement which be would not have signed had be known the facts. This court does not charge litigants with fraud, but merely declares the effect of evidence and sustains tbe verdict of a jury finding fraud, as it is compelled to do if there is any evidence to sustain it. Tbe members of this court are not made tbe judges of the credibility of tbe witnesses or tbe weight to be given their testimony ; that prerogative belonging to the jury alone.
Tbe motion for rehearing is overruled.